DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of vinegar to eliminate vinegar in particular amounts, does not reasonably provide enablement for the use of vinegar in any and all amounts.    The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims (page 6, lines 5-10, page 1, lines 15-20, page 1, lines 1-2).      
                          
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jincks (2014/0141127) in view of Xu et al. (CN  103109935, CN 
‘935).
	Jincks et al. disclose a beverage composition and process of making using soy whey proteins to make a beverage.  The soy proteins can be used in fruit, soy or vegetable or  fruit juice based products (0210, 0212, 0002, ).  Claim 1 differs from the reference in the use of a vinegar blend.  However, CN ‘935 discloses a method of making a vinegar soybean milk powder which can be rehydrated (0003).  The soybeans are crushed to make a base material (0006, para. 4), then soybean milk powder is made where vinegar was used to treat the milk powder to remove peculiar smell and taste (para 2, page 4, 0009).  The soybean processed food and the vinegar blend, are seen to have been disclosed by the reference to CN ‘935 as above, because vinegar is combined with soy material.  Applicant’s specification disclosed that using vinegar with soybean material eliminated the unpleasant odor and taste of the soybean (page 4, last line, and page  5, lines 1-2).   Therefore, it would have been obvious to make a composition containing soybean processed food, water from the fruit juice, or  vegetable juice , with the vinegar blend of soybean protein powder for its purpose of making a  soybean containing beverage where the soybeans had  a reduced odor or flavor (specification , (page 4, last line, and page  5, lines 1-2).   
	Claim 2 requires a fruit juice and claim 3 particular fruit juice.  Jincks et al. disclose an apple flavored RTD beverage containing soy whey protein (012 Ex. 16).  
	Claim 4 requires a vegetable juice, and claim 5 particular juices.  Jincks et al. discloses vegetable juice ( 0210).  Even though the particular types of juice as in claim 5 are not disclosed by Jincks et al. they are all well-known juice, in particularly, tomato juice.  Also,  V-8 (trademark) juice, contains many types of juices, such as carrots, celery, lettuce, parsley (V-8 product page) and Official Notice is taken that these juices are well known (V8 ).  
	Claim 6 further require particular sources of the soybean proceed food (SPF).  Jincks et al. disclose a beverage composition using soy whey proteins.  The soy proteins can be used in fruit, soy or vegetable or  fruit juice based products (0210, 0212. 0002).  CN ‘935 discloses a composition containing vinegar soybean milk powder which can be rehydrated (0003).
	Claim 7 requires particular types of vinegar.  CN ‘935 discloses a composition containing rice vinegar or fruit vinegar, such as apple vinegar (0006 (1), 0008 (1)).  

	Jincks et al. disclose a process of making a beverage by combining soy whey proteins with fruit or juice based products (0204, 0210, 0212. 0002, ).  Claim 8 differs from the reference in the use of a vinegar blend.  However, CN ‘935 discloses a method of making a vinegar soybean milk powder which can be rehydrated (0003).  The soybeans are crushed to make a base material (0006, para. 4), then soybean milk powder is made where vinegar was used to treat the soybeans to remove their peculiar smell and taste (para 2, page 4, 0009).  The soybean processed food and the vinegar blend, are seen to have been disclosed by the reference to CN ‘935 as above, because vinegar is combined with soy beans.   Applicant’s specification discloses that using vinegar with soybean material eliminated the unpleasant odor and taste of the soybean (page 4, last line, and page  5, lines 1-2).  CN ‘925 also discloses that making a crude soybean milk powder, by inactivating lipoxygenase in the beans (seeds) (paragraph 0006 (2)).  This teaching discloses that it was known that soybeans have a problem with a peculiar smell and taste. Vinegar is added to the dried soybean seeds where they are treated for up to 2 days and then dried  and crushed to make a vinegar dried milk powder  (0006(2).  Since soybeans contain a lot of protein and Official Notice is taken of this, it would have been within the skill of the ordinary worker to treat other soybean containing protein products with vinegar to reduce the bad taste and smell.  Therefore, it would have been obvious to treat other soybean processed food products such as the soy product of Jincks et al.  with vinegar in order to reduce the bad taste and smell of the soybeans.    
	The further limitations of claims 9-14, 16-20 have been disclosed above and are obvious for those reasons. 
	Claim 15 further requires grinding a soybean processed food. CN ‘925 discloses crushing soybean dried material and grinding to a micropowder ( para. 2 (2). The further limitations as to the composition and combining the ingredients have been disclosed above and are obvious for those reasons.  Therefore, it would have been obvious to treat the soy whey proteins of Jincks with vinegar as disclosed by CN’925 in order to eliminate the bad odor and taste of soybeans. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 6-10-21